DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1-14 are pending.

Information Disclosure Statement
The information disclosure statement filed on May 26, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statement filed on May 26, 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Specification
The disclosure is objected to because of the following informalities: 
In para. [0032], reference # 34 is used to refer to both “band” and “channel”. In para. [0032], the text mentions “a single channel 32 substantially spanning the width between the two arrays of teeth 28 and substantially spanning the length of the base 12” referring to fig. 7. However, there’s no reference #32 shown in fig. 7.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 3, 6, 7, and 9-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Examiner notes that the instant application is a CON of case S/N 14/885,108 that is abandoned. Therefore, the claim set filed on February 25, 2020 would not be considered as original claims and would require support from the specification to comply with the written description requirement. 
Re Claims 2 and 3, the limitations, “each laser diode in a first and a third one of the four arrays of laser diodes are aligned in the horizontal directions” and “each laser diode in a second and a fourth one of the four arrays of laser diodes are aligned in the horizontal directions”, are a new matter, because there is no textual support for this limitation in the 
Re Claims 6 and 14, the limitation, “the four arrays of laser diodes include at least 80 diodes”, is a new matter. In para. [0029], the specification discloses a configuration of the device 10 with four diode arrays 30, each array having diodes for a total of 82 diodes. Claim 6 is reciting that the four arrays of laser diodes include 80 diodes or more. While the specification has support for a total of 82 diodes for four diode arrays, it does not have a support for a total number of diodes being 80, 81, or greater than 82, for four diode arrays. 
Re Claims 7, 9, and 14, the limitations, “each array of the two arrays of teeth extends a longer length along the base than a length of each of the four arrays of laser diodes”, is a new matter since there is no textual support for this limitation in the specification. Para. [0037] of the instant specification discloses that “all of the accompanying drawings are not to scale”. Therefore, the instant drawings cannot be relied upon to support the above limitations.
Re Claim 13, the limitation “in each tooth in each array of the two arrays of teeth is disposed an angle different than an angle of an adjacent tooth in the same array”, is a new matter since there is no textual support for this limitation in the specification. Para. [0037] of the instant specification discloses that “all of the accompanying drawings are not to scale”. Therefore, the instant drawings cannot be relied upon to support the above limitations.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claims 1, 9, and 14, the limitation “each one of the laser diodes … being longitudinally offset in a vertical direction from an adjacent laser diode in an adjacent one of the … curvilinear arrays of laser diodes” is indefinite, because it is unclear which direction is “a vertical direction”. Any direction can be set as a vertical direction. 
Re Claims 2 and 3, the limitation, “aligned in the horizontal directions”, is indefinite, because it is unclear which direction is “the horizontal directions”. Also “the horizontal directions” lack antecedent basis. 
Re Claim 13, the limitation “in each tooth in each array of the two arrays of teeth is disposed an angle different than an angle of an adjacent tooth in the same array”, is indefinite, because it is unclear which “angle” it is referring to. It is unclear whether it is an angle from the frontal view, an angle of each tooth in reference to the base, or some other angle. There is no reference point for the angles mentioned in the claim. 
Indefiniteness of the independent claims render the dependent claims indefinite. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20110092863) in view of Tucker et al. (US 2011/0015707) and Wright et al. (US 2006/0287696), hereinafter “Wright”. 
Re Claim 1, Kim discloses a light emitting device for a human having a scalp with hair, comprising: 
a flexible arcuate base configured to contour a portion of the scalp and defining a curvature (para. [0073] and abstract discloses a bendable applicator made of flexible plastic, where it can change shape in accordance with the curvature of the head), the base having a width between 20mm and 120mm (para. [0077] discloses that the interval of the protrusions range from 10 mm to 30 mm and showing six teeth/light arrays in figs. 3-4, therefore the width of the base ranging approximately from 50 mm to 150 mm), the base including an interior and an interior surface (figs. 2-4 show interior and interior surface); 
two curvilinear arrays of teeth coupled to the interior surface (para. [0045] discloses that conical protrusions are arranged on the surface of a flexible applicator) and disposed along opposite sides of the base (figs. 3 and 4 shows that protrusions are arranged on both sides of the base), each tooth in the at least two arrays of teeth being pressable against the scalp when the base is contoured about the scalp, each tooth being configured to part the hair when the base is stationary over the scalp and the two arrays of teeth are pressed against the scalp, each of the two arrays of teeth defining a curvature the and 
four curvilinear and parallel arrays of laser diodes coupled to the base, the four curvilinear arrays of laser diodes defining a curvature the same as the curvature of the flexible arcuate base (para. [0074], [0075], figs. 3 and 4, abstract discloses four arrays of light emitting elements 2, 3a and/or 3b, disposed on the arcuate base, where the bendable applicator can change shape in accordance with the curvature of the head) 
Kim is silent regarding four curvilinear and parallel arrays of laser diodes coupled to the base and disposed between the two arrays of teeth, each one of the laser diodes being recessed and spaced apart from each tooth in the two arrays of teeth and being longitudinally offset in a vertical direction from an adjacent laser diode in an adjacent one of the four curvilinear arrays of laser diodes, the four curvilinear arrays of laser diodes defining a curvature the same as the curvature of the flexible arcuate base.
However, Tucker discloses a light emitting device for a human having a scalp with hair (title, phototherapy apparatus for hair, scalp, and skin treatment) comprising: 
an arcuate base configured to contour a portion of the scalp and defining a curvature (abstract, para. [0019], [0020] discloses a head unit - e.g., a headset, headphones, headband, or helmet unit. The head unit supports a light emitting canopy band that is fitted with an array of light generating sources, such as light emitting diodes, laser diodes, or infrared lights, that emit light within a particular wavelength range correlating with the treatment of one or more specific hair, scalp, and/or skin-related conditions.), the base including an interior and an interior surface (para. [0021], [0075] discloses the inner side of the canopy band.); 
and 
four curvilinear and parallel arrays of laser diodes coupled to the base and disposed between the two arrays of teeth (fig. 4), each one of the laser diodes being recessed and spaced apart from each tooth in the two arrays of teeth (para. [0019], [0022], [0046], fig. 1, fig. 17, "the canopy band fitted with the array of light generating sources for treating hair and scalp related conditions"; element 102 reads on diode arrays, figs. 1-4, fig. 15, fig. 16, fig. 17 shows the recessed diodes) (see the annotated figures 3 and 4), the four curvilinear arrays of laser diodes defining a curvature the same as the curvature of the flexible arcuate base (figs. 3 and 4 – the light emitting elements 102 conforms to the curvature of the base, therefore defining the same curvature of the base).

    PNG
    media_image1.png
    318
    409
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    324
    416
    media_image2.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kim, by separating the light source at the tip of each tooth of the teeth array and placing the light sources within the base in four arrays of laser diodes, being recessed and spaced apart from each tooth in the two arrays of teeth, and the arrays of Tucker, paragraph [0021], [0024]) and significantly decreasing the intensity of the light source in low level laser therapies by increasing the distance between the light emitting sources and the scalp, thereby relieving pain or stimulating cell function instead of destroying the tissue with higher intensity light in this low level laser therapies (Tucker, paragraph [0014]), for the purpose of allowing the user to adjust the distance between the light generating sources and the scalp with  flexibility and conformity to variations in scalp contour and for comfort and proper weight displacement (Tucker, paragraph [0021]) and for the purpose of providing directing an evenly distributed, simultaneous light pattern upon a user’s scalp area under the light emitting device (Tucker, para. [0009], prevents “uneven treatment protocol, as the average user is unlikely to be able to cover the entire surface area through manual movements and will leave certain areas untreated”, para. [0011], need for “design for directing an evenly distributed light pattern upon a user’s entire scalp area”, para. [0014], [0015], “simultaneous full scalp coverage”, “the light emitting sources on the canopy band are positioned and arranged to provide complete and simultaneous light treatment coverage to the frontal, temporal and vertex (crown) regions of the scalp”. “maintaining the light emitting sources at a prescribed optimal distance from the user’s scalp to ensure that the phototherapy treatment is consistent and of maximum efficacy”, para. [0020], “The light generating sources are positioned throughout the inner (bottom) side of the canopy band to provide complete light treatment coverage of the frontal, temporal, and vertex regions of the scalp”, para. [0046], [0047]).
Tucker shows that each diode being longitudinally offset in a vertical direction from an adjacent laser diode in an adjacent one of the four curvilinear arrays of laser diodes as shown in figs. 3 and 4, but doesn’t disclose that the drawings are drawn to scale. Therefore, Tucker is silent regarding each one of 

However, Wright discloses light therapy treatment device and teaches the array having multiple rows of LEDs with multiple LEDs in each row (fig. 2, para. [0044]). The LEDs 58 of each row are slightly transversely offset from the LEDs 58 of the adjacent row to establish a relatively tight packing or positioning of LEDs 58 in the array 78 (para. [0044]). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kim as modified by Tucker, by arranging each one of the laser diodes being longitudinally offset in a vertical direction from an adjacent laser diode in an adjacent one of the four curvilinear arrays of laser diodes, as taught by Wright, for the purpose of establishing a relatively tight packing or positioning of LEDs in the arrays (para. [0044]) to achieve uniform optical density on the treatment area and cover a larger surface area.  
Re Claim 8, Kim discloses that the two arrays of teeth are configured to part the hair of the scalp when the base is moved from a first position on the scalp to a second position of the scalp (para. [0049] and claim 10 discloses the protrusions provided on the applicator part the hair and come into direct contact with the scalp). 
	
Claims 2, 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20110092863) as modified by Tucker et al. (US 2011/0015707) and Wright et al. (US 2006/0287696), hereinafter “Wright”, and further in view of McDaniel (US 2003/0004499).
Re Claims 2 and 3, Kim as modified by Tucker and Wright discloses the claimed invention substantially as set forth in claim 1. 
Kim, Tucker, and Wright are silent regarding each laser diode in a first and a third one of the four arrays of laser diodes being aligned in the horizontal directions, and each laser diode in a second and a fourth one of the four arrays of laser diodes being aligned in the horizontal directions.  
However, McDaniel discloses an apparatus for the photomodulation of living cells and teaches LED arrays, wherein each one of the LEDs being longitudinally offset in a vertical direction from an adjacent laser diode in an adjacent one of the four linear arrays of diodes, wherein each laser diode in a first and a third one of the four arrays of laser diodes are aligned in the horizontal directions, and wherein each laser diode in a second and a fourth one of the four arrays of laser diodes are aligned in the horizontal directions (as shown in the photographic image of fig. 1. Since figs. 1-3 are photographic images, they are drawn to scale; para. [0102], close packed LEDs). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kim as modified by Tucker, by arranging each laser diode in a first and a third one of the four arrays of laser diodes to be aligned in the horizontal directions, and arranging each laser diode in a second and a fourth one of the four arrays of laser diodes to be aligned in the horizontal directions, as taught by McDaniel, for the purpose of establishing a relatively tight packing or positioning of LEDs in the arrays to achieve uniform optical density on the treatment area and cover a larger surface area (McDaniel, para. [0102], close packed LEDs; Wright, para. [0044]). 
Re Claim 6, Kim as modified by Tucker and Wright discloses the claimed invention substantially as set forth in claim 1. 
Kim discloses about 60 LEDs/LDs in fig. 3, and discloses that an interval between the light emitting elements is determined depending on the output of the corresponding light emitting elements and the number of combined elements (para. [0088]). 

Kim, Tucker, and Wright does not explicitly disclose the four arrays of laser diodes including at least 80 diodes. 
However, McDaniel discloses an apparatus used for hair growth stimulation (abstract) and teaches the four arrays of laser diodes including at least 80 diodes (para. [0072] and fig. 1 discloses about 100 to 1000 LEDs per panel, and 50-100 LEDs per hand-held device, and photographic image, fig. 1, shows four arrays of diodes including at least 80 diodes, para. [0103] discloses the light emitting element may be LEDs or laser diodes). 
The determining factors for choosing the number of diodes for therapy is the light output of the diodes and the spacing or interval distance between the diodes in order to produce even distribution of light energy to a targeted area, as disclosed by Kim in para. [0088].
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kim as modified by Tucker and Wright, by arranging the four arrays of laser diodes to include at least 80 diodes, as taught by McDaniel, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05 II. Routine Optimization. 

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20110092863) as modified by Tucker et al. (US 2011/0015707) and Wright et al. (US 2006/0287696), hereinafter “Wright”, and further in view of Rabin et al. (US 2010/0106077), hereinafter “Rabin”. 
Re Claims 4 and 5, Kim as modified by Tucker and Wright discloses the claimed invention as set forth in claim 1. 

However, Rabin discloses a phototherapy light cap that is flexible, generally hemispheric cap having a light source to supply suitable dosage requirements of light therapies (abstract). Rabin discloses arrays of LEDs (para. [0038], fig. 2A), where the diodes 25 recessed as shown in fig. 3. Rabin discloses a spacer 26 including a plurality of openings 27 oriented relative to the illuminators to optimize the light energy emissions of the illuminators and to uniformly illuminate scalp 1. Spacer 26 includes one or more bristles 28 to maintain a predetermined space between illuminators 25 and scalp 1 (fig. 3, fig. 4, para. [0055]). The spacer 26 reads on the arrays of diodes disposed within a common recess within the interior, wherein the common recess defines a curvature as that of the base.  
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kim as modified by Tucker and Wright, by arranging the four arrays of laser diodes to be disposed within a common recess within the interior, wherein the common recess defines a curvature the same curvature as that of the base, as taught by Rabin, for the purpose of arranging the diodes to be recessed with a spacer including a plurality of openings oriented relative to the diodes to optimize the light energy emissions of the diodes and to uniformly illuminate scalp (para. [0055]). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20110092863) as modified by Tucker et al. (US 2011/0015707) and Wright et al. (US 2006/0287696), hereinafter “Wright”, and further in view of Pyun (WO 2005/115263).
Re Claim 7, Kim as modified by Tucker and Wright discloses the claimed invention substantially as set forth in claim 1. 

However, Tucker does not explicitly discloses the limitation with textual support, nor Kim discloses that each array of the two arrays of teeth extends a longer length along the base than a length of each of the four arrays of laser diodes.  
However, Pyun discloses a low power laser irradiator for treating alopecia (title) and teaches that each array of the two arrays of teeth extends a longer length along the base than a length of diode array (fig. 1, para. [29] discloses that the first and second comb 20a and 20b have a plurality of teeth that are arranged along both sides of the row of the laser output unit 10. The first and second comb 20a and 20b make hair wider, so that laser beam may easily reach the scalp. In addition, the combs 20a and 20b allow the laser output unit 10 to maintain a regular distance from the scalp). Figs. 1 and 4 also show that the body of the comb part 22 extends around laser output unit 10 (para. [35]). 
Therefore, it would have been obvious to one ordinary skill in the art, at the time of filing, to modify Kim as modified by Tucker and Wright, by arranging each array of the two arrays of teeth to extend a longer length along the base than a length of each of the four arrays of laser diodes, as taught by Pyun, for the purpose of making hair wider so that laser beam may easily reach the scalp (para. [29]). 

Claims 9, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20110092863) in view of Tucker et al. (US 2011/0015707), Wright et al. (US 2006/0287696), hereinafter “Wright”, and Pyun (WO 2005/115263).
Re Claim 9, 
Kim discloses a light emitting device for a human having a scalp with hair, comprising: 
a flexible arcuate base configured to contour a portion of the scalp and defining a curvature (para. [0073] and abstract discloses a bendable applicator made of flexible plastic, where it can change shape in accordance with the curvature of the head), the base having a width between 20mm and 120mm (para. [0077] discloses that the interval of the protrusions range from 10 mm to 30 mm and showing six teeth/light arrays in figs. 3-4, therefore the width of the base ranging approximately from 50 mm to 150 mm), the base including an interior and an interior surface (figs. 2-4 show interior and interior surface); 
two curvilinear arrays of teeth coupled to the interior surface (para. [0045] discloses that conical protrusions are arranged on the surface of a flexible applicator) and disposed along opposite sides of the base (figs. 3 and 4 shows that protrusions are arranged on both sides of the base), each tooth in the at least two arrays of teeth being pressable against the scalp when the base is contoured about the scalp, each tooth being configured to part the hair when the base is stationary over the scalp and the two arrays of teeth are pressed against the scalp, each of the two arrays of teeth defining a curvature the same as the curvature of the flexible arcuate base (para. [0045], [0049], [0075] discloses that the protrusions provided on the applicator part the hair and come into direct contact with the scalp; abstract discloses that the bendable applicator having said tooth-shaped protrusions such that it can change shape in accordance with the curvature of the head); and 
two curvilinear and parallel arrays of laser diodes coupled to the base, the two curvilinear arrays of laser diodes defining a curvature the same as the curvature of the flexible arcuate base (para. [0074], [0075], figs. 3 and 4, abstract discloses four arrays of light emitting elements 2, 3a and/or 3b, disposed on the arcuate base, where the bendable applicator can change shape in accordance with the curvature of the head) 
disposed between the two arrays of teeth, each one of the laser diodes being recessed and spaced apart from each tooth in the two arrays of teeth and being longitudinally offset in a vertical direction from an adjacent laser diode in an adjacent one of the four curvilinear arrays of laser diodes, the two curvilinear arrays of laser diodes defining a curvature the same as the curvature of the flexible arcuate base.
However, Tucker discloses a light emitting device for a human having a scalp with hair (title, phototherapy apparatus for hair, scalp, and skin treatment) comprising: 
an arcuate base configured to contour a portion of the scalp and defining a curvature (abstract, para. [0019], [0020] discloses a head unit - e.g., a headset, headphones, headband, or helmet unit. The head unit supports a light emitting canopy band that is fitted with an array of light generating sources, such as light emitting diodes, laser diodes, or infrared lights, that emit light within a particular wavelength range correlating with the treatment of one or more specific hair, scalp, and/or skin-related conditions.), the base including an interior and an interior surface (para. [0021], [0075] discloses the inner side of the canopy band.); 
two curvilinear arrays of teeth coupled to the interior surface and disposed along opposite sides of the base, each tooth in the at least two arrays of teeth being pressable against the scalp when the base is contoured about the scalp, each tooth being configured to part the hair when the base is stationary over the scalp and the two arrays of teeth are pressed against the scalp (para. [0021], [0028], [0048], element 49 columns reads on teeth array, "The head unit ... further includes at least four spacing columns that extend from the inner side of the canopy for engaging the scalp and maintaining the inner side of the canopy, and particularly the light generating sources, at a fixed distance from the frontal, temporal and vertex regions of the scalp"), each of the two arrays of teeth defining a curvature the same as the curvature of the flexible arcuate base (figs. 3 and 4 shows, the threaded ports 49, where the and 
two curvilinear and parallel arrays of laser diodes coupled to the base and disposed between the two arrays of teeth (fig. 4), each one of the laser diodes being recessed and spaced apart from each tooth in the two arrays of teeth (para. [0019], [0022], [0046], fig. 1, fig. 17, "the canopy band fitted with the array of light generating sources for treating hair and scalp related conditions"; element 102 reads on diode arrays, figs. 1-4, fig. 15, fig. 16, fig. 17 shows the recessed diodes) (see the annotated figures 3 and 4), the two curvilinear arrays of laser diodes defining a curvature the same as the curvature of the flexible arcuate base (figs. 3 and 4 – the light emitting elements 102 conforms to the curvature of the base, therefore defining the same curvature of the base).

    PNG
    media_image1.png
    318
    409
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    324
    416
    media_image2.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kim, by separating the light source at the tip of each tooth of the teeth array and placing the light sources within the base in two arrays of laser diodes, being recessed and spaced apart from each tooth in the two arrays of teeth, and the arrays of laser diodes being disposed between the two arrays of teeth and defining a curvature the same as the curvature of the flexible arcuate base, as Tucker, paragraph [0021], [0024]) and significantly decreasing the intensity of the light source in low level laser therapies by increasing the distance between the light emitting sources and the scalp, thereby relieving pain or stimulating cell function instead of destroying the tissue with higher intensity light in this low level laser therapies (Tucker, paragraph [0014]), for the purpose of allowing the user to adjust the distance between the light generating sources and the scalp with  flexibility and conformity to variations in scalp contour and for comfort and proper weight displacement (Tucker, paragraph [0021]) and for the purpose of providing directing an evenly distributed, simultaneous light pattern upon a user’s scalp area under the light emitting device (Tucker, para. [0009], prevents “uneven treatment protocol, as the average user is unlikely to be able to cover the entire surface area through manual movements and will leave certain areas untreated”, para. [0011], need for “design for directing an evenly distributed light pattern upon a user’s entire scalp area”, para. [0014], [0015], “simultaneous full scalp coverage”, “the light emitting sources on the canopy band are positioned and arranged to provide complete and simultaneous light treatment coverage to the frontal, temporal and vertex (crown) regions of the scalp”. “maintaining the light emitting sources at a prescribed optimal distance from the user’s scalp to ensure that the phototherapy treatment is consistent and of maximum efficacy”, para. [0020], “The light generating sources are positioned throughout the inner (bottom) side of the canopy band to provide complete light treatment coverage of the frontal, temporal, and vertex regions of the scalp”, para. [0046], [0047]).
Tucker shows that each diode being longitudinally offset in a vertical direction from an adjacent laser diode in an adjacent one of the two curvilinear arrays of laser diodes as shown in figs. 3 and 4, but doesn’t disclose that the drawings are drawn to scale. Therefore, Tucker is silent regarding each one of 
However, Wright discloses light therapy treatment device and teaches the array having multiple rows of LEDs with multiple LEDs in each row (fig. 2, para. [0044]). The LEDs 58 of each row are slightly transversely offset from the LEDs 58 of the adjacent row to establish a relatively tight packing or positioning of LEDs 58 in the array 78 (para. [0044]). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kim as modified by Tucker, by arranging each one of the laser diodes being longitudinally offset in a vertical direction from an adjacent laser diode in an adjacent one of the two curvilinear arrays of laser diodes, as taught by Wright, for the purpose of establishing a relatively tight packing or positioning of LEDs in the arrays (para. [0044]) to achieve uniform optical density on the treatment area and cover a larger surface area.  
Tucker shows that each teeth array (para. [0048], fig. 3, fig. 4, spacing columns 42) extends a longer length along the base than a length of each of the four arrays of laser diodes either on coronal plane or sagittal plane as shown in fig. 3 and 4. 
However, Tucker does not explicitly discloses the limitation with textual support, nor Kim/Wright discloses that each array of the two arrays of teeth extends a longer length along the base than a length of each of the four arrays of laser diodes.  
However, Pyun discloses a low power laser irradiator for treating alopecia (title) and teaches that each array of the two arrays of teeth extends a longer length along the base than a length of diode array (fig. 1, para. [29] discloses that the first and second comb 20a and 20b have a plurality of teeth that are arranged along both sides of the row of the laser output unit 10. The first and second comb 20a and 20b make hair wider, so that laser beam may easily reach the scalp. In addition, the combs 20a and 
Therefore, it would have been obvious to one ordinary skill in the art, at the time of filing, to modify Kim as modified by Tucker and Wright, by arranging each array of the two arrays of teeth to extend a longer length along the base than a length of each of the four arrays of laser diodes, as taught by Pyun, for the purpose of making hair wider so that laser beam may easily reach the scalp (para. [29]). 
Re Claim 10, Kim discloses that the two arrays of teeth are configured to part the hair of the scalp when the base is moved from a first position on the scalp to a second position of the scalp (para. [0049] and claim 10 discloses the protrusions provided on the applicator part the hair and come into direct contact with the scalp). 
Re Claim 13, Kim discloses that in each tooth in each array of the two arrays of teeth is disposed an angle different than an angle of an adjacent tooth in the same array (abstract discloses that a bendable applicator having said tooth-shaped protrusions can change shape in accordance with the curvature of the head, which increases the efficiency of light and vibrational energy delivery). As shown in fig. 1, from the frontal view, each tooth in each array of the teeth arrays is disposed at an angle different than an angle of an adjacent tooth in the same array.  

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20110092863) as modified by Tucker et al. (US 2011/0015707), Wright et al. (US 2006/0287696), hereinafter “Wright”, and Pyun (WO 2005/115263), and further in view of Rabin et al. (US 2010/0106077), hereinafter “Rabin”.
Re Claims 11 and 12, Kim as modified by Tucker, Wright, and Pyun discloses the claimed invention substantially as set forth in claim 9. 

However, Rabin discloses a phototherapy light cap that is flexible, generally hemispheric cap having a light source to supply suitable dosage requirements of light therapies (abstract). Rabin discloses arrays of LEDs (para. [0038], fig. 2A), where the diodes 25 recessed as shown in fig. 3. Rabin discloses a spacer 26 including a plurality of openings 27 oriented relative to the illuminators to optimize the light energy emissions of the illuminators and to uniformly illuminate scalp 1. Spacer 26 includes one or more bristles 28 to maintain a predetermined space between illuminators 25 and scalp 1 (fig. 3, fig. 4, para. [0055]). The spacer 26 reads on the arrays of diodes disposed within a common recess within the interior, wherein the common recess defines a curvature as that of the base.  
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kim as modified by Tucker, Wright, and Pyun, by arranging the two arrays of laser diodes to be disposed within a common recess within the interior, wherein the common recess defines a curvature the same curvature as that of the base, as taught by Rabin, for the purpose of arranging the diodes to be recessed with a spacer including a plurality of openings oriented relative to the diodes to optimize the light energy emissions of the diodes and to uniformly illuminate scalp (para. [0055]). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20110092863) in view of Tucker et al. (US 2011/0015707), Wright et al. (US 2006/0287696), hereinafter “Wright”, Pyun (WO 2005/115263), and McDaniel (US 2003/0004499). 
Re Claim 14, 

a flexible arcuate base configured to contour a portion of the scalp and defining a curvature (para. [0073] and abstract discloses a bendable applicator made of flexible plastic, where it can change shape in accordance with the curvature of the head), the base having a width between 20mm and 120mm (para. [0077] discloses that the interval of the protrusions range from 10 mm to 30 mm and showing six teeth/light arrays in figs. 3-4, therefore the width of the base ranging approximately from 50 mm to 150 mm), the base including an interior and an interior surface (figs. 2-4 show interior and interior surface); 
two curvilinear arrays of teeth coupled to the interior surface (para. [0045] discloses that conical protrusions are arranged on the surface of a flexible applicator) and disposed along opposite sides of the base (figs. 3 and 4 shows that protrusions are arranged on both sides of the base), each tooth in the at least two arrays of teeth being pressable against the scalp when the base is contoured about the scalp, each tooth being configured to part the hair when the base is stationary over the scalp and the two arrays of teeth are pressed against the scalp, each of the two arrays of teeth defining a curvature the same as the curvature of the flexible arcuate base (para. [0045], [0049], [0075] discloses that the protrusions provided on the applicator part the hair and come into direct contact with the scalp; abstract discloses that the bendable applicator having said tooth-shaped protrusions such that it can change shape in accordance with the curvature of the head); and 
four curvilinear and parallel arrays of laser diodes coupled to the base, the four curvilinear arrays of laser diodes defining a curvature the same as the curvature of the flexible arcuate base (para. [0074], [0075], figs. 3 and 4, abstract discloses four arrays of light emitting elements 2, 3a and/or 3b, disposed on the arcuate base, where the bendable applicator can change shape in accordance with the curvature of the head) 
disposed between the two arrays of teeth, each one of the laser diodes being recessed and spaced apart from each tooth in the two arrays of teeth and being longitudinally offset in a vertical direction from an adjacent laser diode in an adjacent one of the four curvilinear arrays of laser diodes, the four curvilinear arrays of laser diodes defining a curvature the same as the curvature of the flexible arcuate base.
However, Tucker discloses a light emitting device for a human having a scalp with hair (title, phototherapy apparatus for hair, scalp, and skin treatment) comprising: 
an arcuate base configured to contour a portion of the scalp and defining a curvature (abstract, para. [0019], [0020] discloses a head unit - e.g., a headset, headphones, headband, or helmet unit. The head unit supports a light emitting canopy band that is fitted with an array of light generating sources, such as light emitting diodes, laser diodes, or infrared lights, that emit light within a particular wavelength range correlating with the treatment of one or more specific hair, scalp, and/or skin-related conditions.), the base including an interior and an interior surface (para. [0021], [0075] discloses the inner side of the canopy band.); 
two curvilinear arrays of teeth coupled to the interior surface and disposed along opposite sides of the base, each tooth in the at least two arrays of teeth being pressable against the scalp when the base is contoured about the scalp, each tooth being configured to part the hair when the base is stationary over the scalp and the two arrays of teeth are pressed against the scalp (para. [0021], [0028], [0048], element 49 columns reads on teeth array, "The head unit ... further includes at least four spacing columns that extend from the inner side of the canopy for engaging the scalp and maintaining the inner side of the canopy, and particularly the light generating sources, at a fixed distance from the frontal, temporal and vertex regions of the scalp"), each of the two arrays of teeth defining a curvature the same as the curvature of the flexible arcuate base (figs. 3 and 4 shows, the threaded ports 49, where the and 
four curvilinear and parallel arrays of laser diodes coupled to the base and disposed between the two arrays of teeth (fig. 4), each one of the laser diodes being recessed and spaced apart from each tooth in the two arrays of teeth (para. [0019], [0022], [0046], fig. 1, fig. 17, "the canopy band fitted with the array of light generating sources for treating hair and scalp related conditions"; element 102 reads on diode arrays, figs. 1-4, fig. 15, fig. 16, fig. 17 shows the recessed diodes) (see the annotated figures 3 and 4), the four curvilinear arrays of laser diodes defining a curvature the same as the curvature of the flexible arcuate base (figs. 3 and 4 – the light emitting elements 102 conforms to the curvature of the base, therefore defining the same curvature of the base).

    PNG
    media_image1.png
    318
    409
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    324
    416
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kim, by separating the light source at the tip of each tooth of the teeth array and placing the light sources within the base in four arrays of laser diodes, being recessed and spaced apart from each tooth in the two arrays of teeth, and the arrays of laser diodes being disposed between the two arrays of teeth and defining a curvature the same as the curvature of the flexible arcuate base, as taught by Tucker, paragraph [0021], [0024]) and significantly decreasing the intensity of the light source in low level laser therapies by increasing the distance between the light emitting sources and the scalp, thereby relieving pain or stimulating cell function instead of destroying the tissue with higher intensity light in this low level laser therapies (Tucker, paragraph [0014]), for the purpose of allowing the user to adjust the distance between the light generating sources and the scalp with  flexibility and conformity to variations in scalp contour and for comfort and proper weight displacement (Tucker, paragraph [0021]) and for the purpose of providing directing an evenly distributed, simultaneous light pattern upon a user’s scalp area under the light emitting device (Tucker, para. [0009], prevents “uneven treatment protocol, as the average user is unlikely to be able to cover the entire surface area through manual movements and will leave certain areas untreated”, para. [0011], need for “design for directing an evenly distributed light pattern upon a user’s entire scalp area”, para. [0014], [0015], “simultaneous full scalp coverage”, “the light emitting sources on the canopy band are positioned and arranged to provide complete and simultaneous light treatment coverage to the frontal, temporal and vertex (crown) regions of the scalp”. “maintaining the light emitting sources at a prescribed optimal distance from the user’s scalp to ensure that the phototherapy treatment is consistent and of maximum efficacy”, para. [0020], “The light generating sources are positioned throughout the inner (bottom) side of the canopy band to provide complete light treatment coverage of the frontal, temporal, and vertex regions of the scalp”, para. [0046], [0047]).
Tucker shows that each diode being longitudinally offset in a vertical direction from an adjacent laser diode in an adjacent one of the four curvilinear arrays of laser diodes as shown in figs. 3 and 4, but doesn’t disclose that the drawings are drawn to scale. Therefore, Tucker is silent regarding each one of 
However, Wright discloses light therapy treatment device and teaches the array having multiple rows of LEDs with multiple LEDs in each row (fig. 2, para. [0044]). The LEDs 58 of each row are slightly transversely offset from the LEDs 58 of the adjacent row to establish a relatively tight packing or positioning of LEDs 58 in the array 78 (para. [0044]). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kim as modified by Tucker, by arranging each one of the laser diodes being longitudinally offset in a vertical direction from an adjacent laser diode in an adjacent one of the four curvilinear arrays of laser diodes, as taught by Wright, for the purpose of establishing a relatively tight packing or positioning of LEDs in the arrays (para. [0044]) to achieve uniform optical density on the treatment area and cover a larger surface area.  
 Tucker shows that each teeth array (para. [0048], fig. 3, fig. 4, spacing columns 42) extends a longer length along the base than a length of each of the four arrays of laser diodes either on coronal plane or sagittal plane as shown in fig. 3 and 4. 
However, Tucker does not explicitly discloses the limitation with textual support, nor Kim/Wright discloses that each array of the two arrays of teeth extends a longer length along the base than a length of each of the four arrays of laser diodes.  
However, Pyun discloses a low power laser irradiator for treating alopecia (title) and teaches that each array of the two arrays of teeth extends a longer length along the base than a length of diode array (fig. 1, para. [29] discloses that the first and second comb 20a and 20b have a plurality of teeth that are arranged along both sides of the row of the laser output unit 10. The first and second comb 20a and 20b make hair wider, so that laser beam may easily reach the scalp. In addition, the combs 20a and 
Therefore, it would have been obvious to one ordinary skill in the art, at the time of filing, to modify Kim as modified by Tucker and Wright, by arranging each array of the two arrays of teeth to extend a longer length along the base than a length of each of the four arrays of laser diodes, as taught by Pyun, for the purpose of making hair wider so that laser beam may easily reach the scalp (para. [29]). 
Kim discloses about 60 LEDs/LDs in fig. 3, and discloses that an interval between the light emitting elements is determined depending on the output of the corresponding light emitting elements and the number of combined elements (para. [0088]). 
Tucker discloses a plurality of arrays of laser diodes including at least 80 diodes as shown in fig. 16. 
Kim, Tucker, Wright, and Pyun do not explicitly disclose the four arrays of laser diodes including at least 80 diodes. 
However, McDaniel discloses an apparatus used for hair growth stimulation (abstract) and teaches the four arrays of laser diodes including at least 80 diodes (para. [0072] and fig. 1 discloses about 100 to 1000 LEDs per panel, and 50-100 LEDs per hand-held device, and photographic image, fig. 1, shows four arrays of diodes including at least 80 diodes, para. [0103] discloses the light emitting element may be LEDs or laser diodes). 
The determining factors for choosing the number of diodes for therapy is the light output of the diodes and the spacing or interval distance between the diodes in order to produce even distribution of light energy to a targeted area, as disclosed by Kim in para. [0088].
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kim as modified by Tucker, Wright, and Pyun, by arranging the four arrays of laser diodes to include at least 80 diodes, as taught by McDaniel, since it has been held that where the general 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684.  The examiner can normally be reached on Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V.V.H./
Vynn Huh, March 5, 2021Examiner, Art Unit 3792                                                                                                                                                                                                        


/JONATHAN T KUO/Primary Examiner, Art Unit 3792